51 F.3d 286
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Denniene GLAZE, individually and as representative for theEstate of Roy Lee Glaze, Plaintiff-Appellant,v.GARDEN STATE LIFE INSURANCE COMPANY, a foreign insurancecompany, Defendant-Appellee.
No. 94-6196.
United States Court of Appeals, Tenth Circuit.
March 31, 1995.
ORDER AND JUDGMENT1

1
Before MOORE and TACHA, Circuit Judges, and ALSOP, Senior District Judge.2


2
Plaintiff Denniene Glaze brought this diversity action to recover life insurance proceeds from defendant Garden State Life Insurance Company, alleging that she had procured a policy insuring the life of her deceased husband.  The district court ordered summary judgment in favor of defendant, and plaintiff appeals.  We have jurisdiction pursuant to 28 U.S.C. 1291 and affirm.


3
In an appeal from summary judgment, "[w]e review the grant of summary judgment de novo, using the same standard applied by the district court."  Universal Money Ctrs. v. AT & T, 22 F.3d 1527, 1529 (10th Cir.), cert. denied, 115 S.Ct. 655 (1994).  Summary judgment is properly granted by the district court "if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law."   Fed.R.Civ.P. 56(c).  "When applying this standard, we examine the factual record and reasonable inferences therefrom in the light most favorable to the party opposing summary judgment."  Applied Genetics Int'l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.1990).


4
After reviewing the record and applicable law, we conclude that the district court properly granted defendant's motion for summary judgment.  We therefore AFFIRM the judgment of the district court for substantially the reasons given in the district court's order.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The Honorable Donald D. Alsop, Senior District Judge, United States District Court for the District of Minnesota, sitting by designation